An amended creditor's bill was filed against the appellees by the appellant. Motions were interposed by all the defendants except G.H. Heath and his wife Bertha Heath to dismiss the bill.
On hearing on these motions the court held:
"It appears from the amended bill of complaint that on September 15th 1944, the date upon which plaintiff recovered his judgment, the lands in question were no longer partnership assets. An undivided one-half interest therein had been previously conveyed by one of the co-partners, Frank Brewer, joined by his wife, to an outsider, Marjorie Priest. The facts are not sufficient to entitle plaintiff to any relief in a Court of Equity against the defendants, Frank Brewer, Loucille Brewer, Joe Priest, Marjorie Priest, or A.W. Landers. In consideration of the premises, it is
"ORDERED AND DECREED that said motion to dismiss are granted."
Having examined the transcript of the record and considered the oral argument presented by counsel for the parties in connection with the briefs filed, it is our conclusion that the allegations of the amended bill of complaint are entirely insufficient to warrant the relief prayed and, therefore, there is no reversible error in the order appealed from.
The decree is affirmed.
CHAPMAN, C. J., BUFORD and ADAMS, JJ., concur.
BROWN, J., concurs in the conclusion.